Title: From Thomas Jefferson to John Peter Van Ness, 10 June 1806
From: Jefferson, Thomas
To: Van Ness, John Peter


                        
                            Sir
                            
                            Washington June 10. 06
                        
                        I have been hitherto unyielding to the many sollicitations for a pardon to Jacob Ray, who has been for some
                            years confined in the jail of this district under a sentence for forging bank notes. these sollicitations appeared to be
                            founded only on the benevolent feelings of those who brought them forward, which can never be acted on as a proper measure
                            of public punishment. but I now recieve applications entitled to due respect. the laws, apprehensive that their general
                            provisions might sometimes reach cases which they had not in view, or inflict a measure of punishment which might be
                            excessive in particular cases, have confided to the Executive a power of relieving individuals from what, tho’
                            unintentional in the law, would become oppression. with a view to this use of the power of pardon, I have supposed none
                            could decide so correctly on every particular case as the judges presiding at it’s trial. in the case of Ray the judges
                            have certified their opinion that the purposes of punishment have been answered. and in addition to this 11. of the jurors
                            who tried & convicted him (the 12th. being dead) have declared it as their opinion that he has suffered sufficient
                            punishment from his long and close confinement. altho’ I have never hesitated to pardon on the recommendation of the
                            judges, yet as the banking institutions have a peculiar interest in this case, it is my wish to hear or recieve any
                            objections which you might think reasonable in this case, & to give them a just consideration. I understand the wife of
                            the Petitioner is come from Georgia and awaits this determination; a circumstance which, tho’ it must not deprive us of
                            the time necessary for mature deliberation, would induce us not to interprose any unnecessary delay. Accept my friendly
                            salutations and assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    